Announced by
Mr. Justice Holmes.
It is ordered that this cause be referred to Charles Evans Hughes, Esquire, as the special master with directions and authority to take the evidence and to report the same to the Court with his findings of fact, conclusions of law, and recommendations for a decree — all subject to examination, consideration, approval, modification, or other disposal by the.Court. The special master shall have authority (1) to employ competent stenographic and clerical assistants, (2) to fix the times and places of taking the evidence, and (3) to issue subpoenas to secure the attendance of witnesses and to administer oaths. When the special master’s report of his findings of fact, conclusions of law, and recommendations for a decree is completed the clerk of the court shall cause the same to be printed; and when the same is presented to the Court in printed form the parties will be accorded a reasonable time, to be fixed by the Court, within which to present exceptions. *651The special master shall be allowed his actual expenses and a reasonable compensation for his services to be fixed hereafter by the Court. The allowances to him, the compensation paid to his stenographic and clerical assistants, and the cost of printing his report shall be charged against and be borne by the parties in such proportions as the Court hereafter may direct. If the parties to the related suit of State of Michigan v. State of Illinois and Sanitary District of Chicago, now pending in this Court, so elect and so notify the special master, they shall be permitted to participate in the taking of evidence and in the hearing before the special master in like manner and with like effect as if that suit had been consolidated with this cause by the Court’s order; and the Court specially reserves to itself authority to order such a consolidation if it becomes proper to do so. If the appointment herein made of a special master is not accepted, or if the place becomes vacant during the recess of the Court, the Chief Justice shall have authority to make a new designation which shall have the same effect as if originally made by the Court herein.